COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-15-00396-CV


RALPH ADAMS AND MARY                                         APPELLANTS
ADAMS

                                      V.

FEDERAL NATIONAL MORTGAGE                                      APPELLEES
ASSOCIATION AKA FANNIE MAE
AND ONEWEST BANK


                                  ------------

         FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 342-265208-13

                                  ------------

            MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------

     On January 26, 2016, we notified appellants that the trial court clerk

responsible for preparing the record in this appeal informed the court that

payment arrangements had not been made to pay for the clerk’s record as


     1
      See Tex. R. App. P. 47.4.
required by Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P.

35.3(a)(2). We stated that we would dismiss the appeal for want of prosecution

unless appellants, within ten days, made arrangements to pay for the clerk’s

record and provided this court with proof of payment.

      Because appellants have not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.     See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellants shall pay all costs of the appeal, for which let execution issue.

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: February 25, 2016




                                     2